DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/1/2021, pages 4-5, claims 1-12 have been fully considered but they are not persuasive. 
On page 4, applicant contends that:

    PNG
    media_image1.png
    309
    809
    media_image1.png
    Greyscale

Examiner disagrees, compressed merely means, to be flattened by pressure; squeezed or pressed together (per Merriam Webster). In this instance, Richtman teaches use of material wholly capable of being compressed i.e. flexible foam (see col 2 lines 30-32), however does not say the word ‘compressed’ or 
Applicant contends further that:

    PNG
    media_image2.png
    162
    840
    media_image2.png
    Greyscale

Examiner disagrees, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. For demonstrative purposes only, also see Dietrich 2006/0103081, Fig 32.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richtman 7,139,462 in view of Kline 2009/0050361.
Regarding claim 1, Richtman discloses a computer system (col 1 lines 19-20) comprising: a shielding casing (30 in Fig 3 formed with 'EMI protective components' constitutes shielding casing, col 2 lines 65-67), a movable component (38, Fig 3) at least one cable (33, Fig 3), and a shielding apparatus, arranged at a first part of the shielding casing configured to accommodate the at least one cable in a first state at least partially (shielding apparatus 35 at first part where shown accommodating the cable. Fig 3), and to be secured (see ‘compressed’ modification below) during a movement of the movable component In a second state (closed state or "secured” col 3 lines 10-11), whereby the at least one cable Is damped into the shielding apparatus (cable considered damped/secured into shielding apparatus when 38 is in dosed state onto 30, see col 3 lines 11-18).
Richtman does not expressly disclose a compression of the shielding apparatus in the second state; the shielding apparatus comprising a V-shaped or U-shaped profile when viewed in a cross-section.
  Kline however teaches an EMI shielding gasket with shielding apparatus having ability to be compressed (see Figs 4a-4d). 

Official Notice is taken that it is well known in the art to shape any structure as desired to achieve a preferred connection between surfaces and/or to ascertain a particular look/aesthetics to improve reliability and/or aesthetics, whereas, it would have been an obvious matter of design choice to alter the shape of the shielding apparatus, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Richtman in view of Kline discloses the computer system according to claim 1, wherein the shielding apparatus and the movable component are arranged in an interior space of the shielding casing in the second state (in dosed state of 38 with 30, at least interior side of 38 and portion 35 is 
Regarding claim 3, Richtman In view of Kline discloses the computer system according to claim 2, wherein the movable component is part of a drive cage (portions 31, 32 and 38 together forms drive cage of which said 32 is part of, Fig 4).
Regarding claim 4, Richtman in view of Kline discloses the computer system according to claim 2, wherein the at least one cable extends at least partially outside of the shielding casing (see Fig 3).
Regarding claim 5, Richtman in view of Kline discloses the computer system according to claim 4, wherein the at least one cable is at least one antenna cable connected to at least one antenna positioned outside of the shielding casing (fiber optic cable 33, a type of antenna, Fig 3).
Regarding claim 6, Richtman in view of Kline discloses the computer system according to claim 1, wherein the shielding apparatus comprises of an electrically conductive foam (col 2 lines 29-33).
Regarding claim 7, Richtman in view of Kline discloses the computer system according to claim 1, wherein the shielding apparatus comprises a V-shaped or U- 
Regarding claim 8, Richtman in view of Kline discloses the computer system according to claim 3, wherein the at least one cable extends at least partially outside of the shielding casing (see Fig 3).
Regarding claim 9, Richtman in view of Kline discloses the computer system according to claim 2, wherein the shielding apparatus comprises of an electrically conductive foam (col 2 lines 29-33).
Regarding claim 10, Richtman in view of Kline discloses the computer system according to claim 3, wherein the shielding apparatus comprises or consists of an electrically conductive foam (col 2 lines 29-33).
Regarding claim 11, Richtman in view of Kline discloses the computer system according to claim 4, wherein the shielding apparatus comprises or consists of an electrically conductive foam (col 2 lines 29-33).
Regarding claim 12, Richtman in view of Kline discloses the computer system according to claim 5, wherein the shielding apparatus comprises or consists of an electrically conductive foam (col 2 lines 29-33).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 6, 2021